 1   MESSNER REEVES LLP
     Charles C. Cavanagh (CA State Bar No. 198468)
                                                                            JS-6
 2   Kathleen J. Mowry (Pro Hac Vice)
     1430 Wynkoop Street, Suite 300
 3   Denver, Colorado 80202
     Telephone: (303) 623-1800
 4   Facsimile: (303) 623-0552
     E-mail: ccavanagh@messner.com
 5   E-mail: kmowry@messner.com
 6   Attorneys for Defendants
     CHIPOTLE MEXICAN GRILL, INC.
 7   and CHIPOTLE SERVICES, LLC
 8

 9

10                          UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13

14                                 )            Case No: CV 17-4787-GW-JPRx
     LUCIA CORTEZ,                 )
15                                 )
               Plaintiff,          )            JUDGMENT
16                                 )
         v.                        )
17                                 )            Judge: Hon. George H. Wu
     CHIPOTLE MEXICAN GRILL, INC.; )            Ctrm.: 9D (350 West 1st Street)
18   CHIPOTLE SERVICES, LLC; and   )
     DOES 1 to 50, inclusive       )            Removal Date:         June 29, 2017
19                                 )            Final Pretrial Conf.: February 7, 2019
               Defendants.         )            Trial Date:           February 12, 2019
20                                 )
21

22

23          The parties tried this action to a jury on February 12-20, 2019, the Honorable
24   George H. Wu, United States District Court Judge presiding. The evidence presented,
25   having been fully considered, the issues having been duly heard, and a jury verdict
26   having been duly rendered, IT IS HEREBY ORDERED AND ADJUDGED that plaintiff
27   Lucia Cortez take nothing on her claims for pregnancy/disability discrimination under
28   the California Fair Employment and Housing Act; discrimination/retaliation for taking a


                                      [PROPOSED] JUDGMENT
 1   leave of absence under the California Fair Employment and Housing Act; wrongful
 2   termination in violation of public policy; failure to accommodate under the California
 3   Fair Employment and Housing Act; failure to prevent discrimination under the
 4   California Fair Employment and Housing Act; and failure to engage in the interactive
 5   process under the California Fair Employment and Housing Act.
 6           Pursuant to this Court’s Final Rulings Re: Plaintiff’s Supplemental Motion for
 7   Summary Judgment and Defendants’ Supplemental Motion for Summary Judgment
 8   [Dkt. #102], IT IS HEREBY ORDERED AND ADJUDGED that plaintiff Lucia Cortez
 9   take nothing on her claims for punitive damages.
10           Pursuant to this Court’s Final Rulings Re: Plaintiff’s Supplemental Motion for
11   Summary Judgment and Defendants’ Supplemental Motion for Summary Judgment
12   [Dkt. #102], IT IS HEREBY ORDERED AND ADJUDGED that plaintiff Lucia Cortez
13   is entitled to a statutory penalty of $750 on her claim for failure to provide her personnel
14   file.
15           Defendants Chipotle Mexican Grill, Inc. and Chipotle Services, LLC are the
16   prevailing parties and judgment ENTERS in favor of defendants Chipotle Mexican Grill,
17   Inc. and Chipotle Services, LLC. Defendants Chipotle Mexican Grill, Inc. and Chipotle
18   Services, LLC may recover their costs in an amount to be determined and shall submit
19   their Bill of Costs within fourteen (14) days of entry of this Order.
20
        Dated: February 27, 2019
21
                                               By:
22                                                GEORGE H. WU, U.S. District Judge
23

24

25
       Submitted by:                             MESSNER REEVES, LLP
26                                               Charles C. Cavanagh
       February 22, 2019                         Kathleen J. Mowry
27
                                                 By: _/s/ Charles C. Cavanagh__
28
                                                      Attorneys for Defendants
                                                -2-
                                       [PROPOSED] JUDGMENT
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

            -3-
     [PROPOSED] JUDGMENT
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     ________________________________________________________________________________
